Per Curiam,
At tbe flag station where the plaintiff was injured there was a frame building seven feet wide and thirteen feet long, into which shippers of milk placed their cans and from which they removed them to a platform on the north side and to the door of the car in which they were to be carried. There was a similar platform on the south side where milk cans were unloaded from wagons and carried through a wide doorway into the building. Access to the building was by a door at the west end which was reached by three or four steps leading from the ground. When the weather was cold or stormy, the shippers of milk were accustomed to close this door and fasten it by a wooden button on the inside or by stacking their cans against it, to prevent their milk from freezing and the tags from being blown off the cans. An agent was not kept at the station and delivery of milk to the car door at the edge of the north platform was in the entire charge of the shippers. On the morning of the accident the plaintiff placed his cans in the building and went elsewhere while awaiting the arrival of the train. He knew that the door was fastened from the inside and that when he returned he would not be able to enter the building through it. When he heard the train coming he went up the steps and from the top of them attempted to reach the north platform by stepping on a narrow ledge, and around the corner of the building. In so doing he fell and was injured by the train.
The building provided by the defendant was safe when used in the way it was intended to be used. There was no fault in construction or maintenance. The only danger was that caused by the plaintiff and other shippers, in shutting off their means of access by the door. A defendant is under no duty to take precaution against an unusual and negligent use of proper appliances by others: Graeff v. Railroad, 161 Pa. 230.
' The nonsuit was properly entered and. the judgment is affirmed.